Citation Nr: 0840336	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to an increased evaluation for hiatal hernia, 
currently rated as 30 percent disabling.

3.  Entitlement to an initial increased (compensable) 
evaluation for service-connected retropatellar pain syndrome 
of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from June 1990 to June 1995.  
He was born in 1972.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office RO).

In part due to actions taken during the course of the current 
appeal, service connection is in effect for the following: 
irritable bowel syndrome with small sliding hiatal hernia 
with chronic constipation and a gastroesophageal reflux 
(GERD) rated as 30 percent disabling; back strain, rated as 
20 percent disabling; bilateral tinnitus, rated at 10 
percent; left carpal tunnel syndrome, status post carpal 
tunnel release, rated at 10 percent; asthma, rated at 10 
percent; right carpal tunnel syndrome, rated at 10 percent; 
and post-operative duodenal polyps, urethrotomy second to 
urethral structure, postoperative cystic lesions of the neck, 
postoperative wart of the right hand, retropatellar syndrome 
of the right knee, each at 10 percent.

Although the rating question with regard to issue #2 per se 
has been resolved, as will be discussed below, any additional 
question raised during the course of the appeal as to 
entitlement to a two separate ratings, one for his hiatal 
hernia and another separate rating for his GERD has not been 
not been fully adjudicatively addressed and is not part of 
the current appeal.  The veteran's appeal with regard to 
issue #3 is taken from the initial 2003 rating action 
granting service connection and assigning the noncompensable 
rating from April 28, 2003.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew in writing his appeal on the issue of 
entitlement to service connection for defective hearing.

2.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew in writing his appeal on the issue of an 
increased rating for hiatal hernia.


3.  The veteran's left knee disability, as manifested from 
the date of his claim for an increased rating until the 
present, has been more often than not of a mild degree of 
impairment at most, but less than moderate; there is no X-ray 
evidence of arthritis.  


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for defective 
hearing, the Board does not have jurisdiction to consider 
that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).

2.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to an evaluation for hiatal hernia 
in excess of 30 percent disabling, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).

3.  The criteria for an initial compensable disability rating 
for retropatellar pain syndrome of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010-5260, 5299-5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran received numerous notices since his claim was 
filed, all of which informed him of all pertinent 
requirements for supporting his claim.  With regard to issue 
#3, the Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Related notification requirements have been fulfilled.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)  requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the veteran was sent that information.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


The Board notes the recent decision of Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008) which pertains to the 
requirements of 38 U.S.C.A. § 5103(a) for increased 
evaluation claims other than those based on initial review, 
as is the case herein.  He was sent a specific letter in this 
regard to include pertinent diagnostic codes, etc.

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based upon the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but need not 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Service Connection for Bilateral Defective Hearing and
Increased Evaluation for Hiatal Hernia

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues of entitlement to entitlement to service 
connection for defective hearing and an increased rating for 
service-connected hiatal hernia were fully developed by the 
RO and included in a Substantive Appeal, as certified to the 
Board.  

In the latter instance, the rating was raised during the 
course of the appeal, but the 30 percent now assigned is not 
the maximum available and thus the issue would have otherwise 
remained on appeal.  See AB v. Brown,. 6 Vet. App. 35 (1993).  

In correspondence from the veteran in September 2004, on a VA 
Form 21-4138 and a VA Form 9, his partial Substantive Appeal, 
he indicated that he was accepting the grant of service 
connection and rating assigned for tinnitus and that ended 
his appeal with regard to hearing loss; and that he was 
satisfied with the 30 percent rating for his hiatal hernia 
and wished to close his appeal in those instances. 

There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

III.  Increased Evaluation for Retropatellar Pain
Syndrome, Left Knee

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, as is the case herein, when the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (for 
impairment of the knee), a 10 percent disability evaluation 
requires slight recurrent subluxation or lateral instability.  
A 20 percent evaluation requires moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
requires severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this code.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has the 
separate conditions of arthritis and instability of a knee 
can receive separate ratings under Diagnostic Codes 5003 and 
5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When a 
knee disorder is already rated under DC 5257, the veteran 
must also have limitation of motion (at an otherwise 
noncompensable level) under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98; 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under DC 5260 or 
DC 5261; rather, such limited motion must at least meet the 
criteria for a zero-percent rating.  In the alternative, a 
compensable rating may be granted by virtue of 38 C.F.R. § 
4.59.

In VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004), the General 
Counsel held that, when considering DCs 5260 and 5261 
together with 38 C.F.R. § 4.71, a veteran may receive a 
rating for limitation in flexion only, limitation of 
extension only, or separate ratings for limitations in both 
flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC 5261 (leg, limitation of extension).  Where 
a veteran has both a limitation of flexion, and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative.

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis, and DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Specific diagnostic code provisions relate to arthritis, as 
others are available for rating limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993) 
(functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded).

In reviewing this matter, the Board notes that, if a veteran 
has separate and distinct manifestations relating to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the 
evaluation of the same manifestation under different 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2007).  
The Rating Schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  See also Brady v. Brown, 4 
Vet. App. 203 (1993).


Prior left knee evaluations and clinical records are in the 
file for comparative purposes.  The veteran has had ongoing 
complaints of pain in the left knee as well as multiple other 
joints for which he takes medications.

On a VA examination in September 2005, the examiner was 
unable to evaluate his left knee as the veteran refused to 
flex or extend it saying that it hurt to do so.  The examiner 
noted that the veteran walked with the knee extended and 
flexed to sit down, and he was able to squat to 75 degrees.  
The knee joint was stable and there was no swelling, effusion 
or deformity.  Diagnosis was retropatellar left knee pain 
syndrome.  It was later noted that he had been wearing knee 
braces.  The examiner felt that the left knee problems caused 
no particular effect on daily activities except when climbing 
stairs and squatting, which he said he avoided as much as 
possible.  VA clinical records show ongoing complaints of 
knee pain.

On special VA orthopedic evaluation of the left knee in April 
2008, the veteran said he wore a knee brace on a regular 
basis.  The veteran complained of left knee swelling, pain 
and stiffness.  On examination, he had tenderness in the 
medial and lateral joint lines and below the patella.  He had 
range of flexion of 0 to 120 degrees, said to be due to his 
body habitus; and 0 degrees for extension.  He said he had 
pain at the end of each motion but there was no objective 
evidence of pain during flexion or extension.  There was no 
sign of subluxation or lateral instability of the knee joint; 
X-rays were negative for osseous disability.  His gait was 
normal.  

In sum, the Board finds the preponderance of the evidence 
indicates that the veteran's disability picture more nearly 
approximates the criteria required for the currently assigned 
noncompensable rating, and that an increased rating is 
therefore not warranted.  This is true regardless of which 
specific diagnostic code is utilized.
 
The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable rating for the veteran's service- 
connected retropatellar left knee pain syndrome.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The symptoms have been stable, and the 
minimal clinical findings have not changed to any significant 
degree so staging of the rating is not required.

In addition, the Board finds that there is no showing that 
the veteran's service-connected retropatellar left knee pain 
syndrome has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability has not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  He may or may not be working, but the objective 
evidence does not show that that is due to the knee.  Hence, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal for entitlement to service connection for 
bilateral defective hearing is dismissed.   

The appeal for entitlement to an increased evaluation for 
hiatal hernia, currently rated as 30 percent disabling, is 
dismissed.

Entitlement to an initial increased (compensable) evaluation 
for service-connected retropatellar pain syndrome of the left 
knee is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


